Case: 14-40172      Document: 00512810670         Page: 1    Date Filed: 10/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40172
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE INEZ GUERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-846-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Inez Guerra appeals the 70-month sentence imposed after his guilty
plea conviction for illegal reentry following prior deportation. He argues that
the above-guidelines sentence is substantively unreasonable because it was
greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).
Guerra asserts that the district court gave too much weight to his prior crime




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40172     Document: 00512810670     Page: 2   Date Filed: 10/22/2014


                                  No. 14-40172

of violence convictions, which were remote in time, and not enough weight to
his personal circumstances.
      Guerra has not shown that his sentence was substantively unreasonable.
The record reflects that the district court had an adequate basis for the
sentence imposed and was guided by the § 3553(a) factors in deciding that an
upward variance was merited. The district court concluded that the guidelines
range did not adequately take into account the § 3553(a) factors, including
Guerra’s history and characteristics, the need to promote respect for the laws
of the United States, the need to provide a just punishment, and the need to
deter future crimes. To the extent that Guerra disagrees with his sentence and
the district court’s evaluation of the § 3553(a) factors, he has not shown that
the district court abused its discretion on that basis. See Gall v. United States,
522 U.S. 38, 51 (2007).
      AFFIRMED.




                                        2